       Case 3:21-cv-02096-JCS Document 16 Filed 08/02/21 Page 1 of 3




1     CENTER FOR DISABILITY ACCESS
      Dennis Price, Esq., SBN 279082
2     Russell Handy, Esq., SBN 195058
3
      Amanda Seabock, Esq. SBN 289900
      Zachary Best, Esq., SBN 166035
4     8033 Linda Vista Road, Suite 200
      San Diego, CA 92111
5     (858) 375-7385; (888) 422-5191 fax
      amandas@potterhandy.com
6     Attorneys for Plaintiff
7     MARTIN H. ORLICK (SBN: 083908)
      mho@jmbm.com
8     STUART K. TUBIS (SBN: 278278)
      skt@jmbm.com
9     JEFFER MANGELS BUTLER & MITCHELL LLP
10    Two Embarcadero Center, Fifth Floor
      San Francisco, California 94111-3824
11    Telephone: (415) 398-8080
      Facsimile: (415) 398-5584
12    Attorneys for Defendant
      CPFB Tenant, LLC
13
                        UNITED STATES DISTRICT COURT
14                    NORTHERN DISTRICT OF CALIFORNIA
15    ANDRES GOMEZ,                        Case: 3:21-cv-02096-JCS
16            Plaintiff,
                                           JOINT STIPULATION FOR
17      v.                                 DISMISSAL PURSUANT TO
18    CPFB TENANT, LLC, a Delaware         F.R.CIV.P. 41 (a)(1)(A)(ii)
      Limited Liability Company;
19    and Does 1-10,
20            Defendants.
21
22
23
24
25
26
27
28

                                       1

     Joint Stipulation for Dismissal          Case: 3:21-cv-02096-JCS
       Case 3:21-cv-02096-JCS Document 16 Filed 08/02/21 Page 2 of 3




1                                          STIPULATION
2
3           Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
4    between the parties hereto that this action may be dismissed with prejudice
5    as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
6    This stipulation is made as the matter has been resolved to the satisfaction of
7    all parties.
8
9    Dated: July 29, 2021                      CENTER FOR DISABILITY ACCESS
10
                                               By: /s/ Amada Seabock
11                                                     Amanda Seabock
                                                       Attorneys for Plaintiff
12
13   Dated: July 29, 2021                      JEFFER MANGELS BUTLER & MITCHELL
                                               LLP
14
15                                             By: /s/ Stuart K. Tubis
16                                                     Martin H. Orlick
                                                       Stuart K. Tubis
17                                                     Attorneys for Defendant
                                                      CPFB Tenant, LLC
18                                             S DISTRICT
                                            ATE           C
                                           T
19
                                                                     O
                                       S




                                                                      U
                                     ED




                                                                       RT




20   Dated: August 2, 2021                                    ERED
                                 UNIT




                                                     O ORD
                                           IT IS S
21
                                                                              R NIA




22                                                               Spero
                                                       seph C.
                                 NO




                                               Judge Jo
                                                                             FO
                                  RT




23
                                                                         LI




                                          ER
                                       H




                                                                         A




                                               N                         C
24                                                 D IS T IC T O
                                                                 F
                                                         R
25
26
27
28

                                                          2

     Joint Stipulation for Dismissal                               Case: 3:21-cv-02096-JCS
       Case 3:21-cv-02096-JCS Document 16 Filed 08/02/21 Page 3 of 3




1                         SIGNATURE CERTIFICATION
2
3    I hereby certify that the content of this document is acceptable to Stuart K.
4    Tubis, counsel for CPFB Tenant, LLC, and that I have obtained Mr. Tubis’s
5    authorization to affix his electronic signature to this document.
6
7    Dated: July 29, 2021              CENTER FOR DISABILITY ACCESS
8
                                       By: /s/ Amanda Seabock
9                                              Amanda Seabock
10
                                               Attorneys for Plaintiff

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3

     Joint Stipulation for Dismissal                Case: 3:21-cv-02096-JCS
